May 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          IN THE INTEREST OF A.D

                              NO. 14-12-00914-CV

                     ________________________________

      This cause, an appeal from the “Order in Suit to Modify Parent-Child
Relationship,” signed September 17, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the order. We order the
order of the court below AFFIRMED.

      We order appellant, Sommer Douga, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.